Citation Nr: 0920703	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-21 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for elevated liver 
enzymes claimed as a liver condition.

2.  Entitlement to a compensable initial evaluation for right 
knee chondromalacia.

3.  Entitlement to a compensable initial evaluation for left 
knee chondromalacia


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to November 
2006. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from December 2006 and October 2007 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The issue of service connection for elevated liver enzymes 
claimed as a liver condition is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right knee chondromalacia manifests in 
complaints of pain with a noncompensable loss of range of 
motion; no objective evidence of instability or subluxation; 
no radiographic evidence of arthritis; and no indication of 
dislocated semilunar cartilage. 

2.  The Veteran's left knee chondromalacia manifests in 
complaints of pain, radiographic evidence of arthritis and 
noncompensable loss of range of motion; no objective evidence 
of instability or subluxation; and no indication of 
dislocated semilunar cartilage. 





CONCLUSIONS OF LAW

1.  An initial evaluation of 10 percent, but no higher, for 
left knee chondromalacia is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & West Supp 2008); 38 C.F.R. §§ 3.102, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2008). 

2.  An initial evaluation of 10 percent, but no higher, for 
right knee chondromalacia is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & West Supp 2008); 38 C.F.R. §§ 3.102, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The VCAA and its 
implementing regulations are applicable to this appeal. 
 
The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 
 
A. Duty to Notify 
 
The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21. 

However, the Board notes that, effective May 30, 2008, 38 
C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 
23, 353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request that a claimant provide any 
pertinent evidence in the claimant's possession.  
 
On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486. 
 
In this case, the RO provided the Veteran VCAA notice on the 
increased rating claims being decided by a letter dated May 
2006, before initially deciding the claim in a rating 
decision dated November 2006.  The timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II. 
 
The content of such notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the aforementioned notice letter, the RO acknowledged 
the claims being decided, notified the Veteran of the 
evidence needed to substantiate those claims, identified the 
type of evidence that would best do so, informed him of the 
VCAA and VA's duty to assist, and indicated that it was 
developing his claims pursuant to that duty.  The RO also 
identified the evidence it had received in support of all of 
the claims being decided and the evidence it was responsible 
for securing.  The RO noted that it would make reasonable 
efforts to assist the Veteran in obtaining all outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO advised the Veteran to sign the enclosed 
form authorizing the release of his treatment records if he 
wished VA to obtain such records on his behalf.  The RO also 
advised the Veteran to identify or send directly to VA all 
requested evidence to support his claims.  The content of 
this notice letter additionally reflects compliance with the 
requirements of the law as found by the Court in 
Dingess/Hartman.  

Additionally, the Board notes that an April 2008 notice 
letter specifically addressed the notice requirements of 
Vazquez-Flores, and provided examples of the type of types of 
medical and lay evidence that the are relevant to 
establishing entitlement to increased compensation. The Board 
additionally notes that a May 2007 statement of the case 
(SOC) provided the Veteran with the ratings criteria utilized 
in adjudicating the Veteran's disability.  

However, whatever the content or timing of the aforementioned 
notices, the Board notes that in Dingess, the Court held that 
in cases in which service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. 
§ 3.159(b)(3)(i).  Thus, because the notice that was provided 
before service connection was granted was sufficient, VA's 
duty to notify in this case has been satisfied with respect 
to that issue.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims"). 

B. Duty to Assist 
 
VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
Veteran identified as being pertinent to his claims, 
including service medical records and post-service VA medical 
records and hearing testimony.  The Veteran does not now 
claim that there is any outstanding evidence for VA to secure 
in support of this appeal.  

The RO also conducted medical inquiries in an effort to 
substantiate the Veteran's claims by affording him VA 
examinations, during which an examiner addressed the 
disabilities at issue in this appeal.  The Veteran 
additionally testified before the undersigned Veterans' Law 
Judge, indicating the severity of his symptoms. 

Under the facts of this case, 'the record has been fully 
developed,' and 'it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s].' Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as 'staged' ratings.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2008).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement. 
38 C.F.R. § 4.45 (2008).  The intent of the schedule is to 
recognize painful motion with joint or pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2008). 
 
With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  See also 38 C.F.R. § 
4.71a, DC. 5003, 5010 (2008); see also 38 C.F.R. § 4.59. 
 
The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered. 38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997). 
 
The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997). 
 
The Veteran's service-connected right knee disability is 
evaluated as noncompensably disabling under DC 5014-5260.  
The Veteran's service-connected left knee disability is 
evaluated as noncompensably disabling under DC 5003-5260.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
The additional code is shown after a hyphen.  38 C.F.R. § 
4.27 (2008).  
 
Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
20 percent evaluation for moderate impairment of the knee and 
a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 
5257 (2008). 
 
A dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent rating under.  38 C.F.R. § 4.71a, DC 5258 (2008).  
Symptomatic removal of the semilunar cartilage warrants a 10 
percent rating under 38 C.F.R. § 4.71a, DC 5259 (2008). 
 
Limitation of flexion of the knee warrants a 30 percent 
rating for limitation to 15 degrees, a 20 percent rating for 
limitation to 30 degrees, a 10 percent rating for limitation 
to 45 degrees, and a noncompensable evaluation for limitation 
to 60 degrees.  38 C.F.R. § 4.71a, DC 5260 (2008). 
 
Limitation of extension of the knee warrants a 50 percent 
rating for limitation to 45 degrees, a 40 percent rating for 
limitation to 30 degrees, a 30 percent rating for limitation 
to 20 degrees, a 20 percent rating for limitation to 15 
degrees, a 10 percent rating for limitation to 10 degrees, 
and a noncompensable evaluation for limitation to 0 degrees.  
38 C.F.R. § 4.71a, DC 5261 (2008). 
 
The knee is considered a major joint.  38 C.F.R. § 4.45(f) 
(2008).  The normal range of motion of the knee is from zero 
to 140 degrees. 38 C.F.R. § 4.71, Plate II (2008). 
 
VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998). 

Under Diagnostic Code 5003, degenerative arthritis, 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  38 
C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
 
More recently, the General Counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Turning to the evidence of record, the Veteran was afforded a 
VA examination during June 2006.  The examiner noted that the 
Veteran walked briskly down the hall without assistive 
devices with normal gait and posture.  He was able to walk on 
his heels and toes and squat.  However, the Veteran indicated 
that he had knee discomfort bilaterally with prolonged 
standing, walking, running, jogging and climbing stairs.  On 
physical examination, the bilateral knees had no localized 
tenderness, no swelling, no deformity and no instability.  
Range of motion was from 0 to 135 degrees bilaterally.  
Bilaterally, there was no medial/lateral instability, no 
anterior/posterior drawer sign, with McMurray's and Lachman's 
tests negative.  There was no pain on range of motion or loss 
of motion with repetition in either knee.  The examiner also 
indicated there was no limitation due to pain, fatigue, 
incoordination, weakness, flare-ups or lack of endurance 
after repetitive motion.  A radiology report indicates that 
there were tiny osteophytes seen at the tibial spurs of both 
knees and at the medial and lateral tibial plateaus 
bilaterally.  There was no joint space narrowing, no 
chondrocalcinosis, and no significant joint effusion 
bilaterally.   
 
An MRI dated June 2007 of the left knee indicated that there 
was small joint effusion without evidence of internal 
derangement or other acute abnormality; minimal increased 
signal in the posterior horn of the lateral meniscus may 
represent mild myzoid degeneration; and no meniscal tear.  
The diagnosis was minor abnormality.

The Veteran was given a bilateral knee evaluation during 
August 2007.  The Veteran indicated that he had pain when 
negotiating stairs; kneeling; squatting; as well as prolonged 
sitting or walking.  The Veteran also indicated that he had a 
history of his knee giving out but no history of locking.  
The Veteran took naproxen for his back which also helped with 
his knees.  The physical examination indicated that the 
Veteran walked without a noticeable limp.  In the right and 
left knees, there was no evidence of joint effusion; 
tenderness on the patellar friction test and along the medial 
collateral ligament attachment to the femur as well as the 
tibia with discomfort on valgus stress over the medial 
aspect; stable knee on varus and valgus stress tests; 
negative Lachman's test; intact neurovascular status; with 
motion from 0 to 135 degrees.  The examiner indicated that x-
rays of the left knee demonstrated degenerative changes 
related to the medial tibiofemoral joint.  The examiner also 
indicated that x-rays and MRI scans were unremarkable.

The Board notes that additional VA treatment records from the 
relevant period indicate that the Veteran complained of knee 
pain bilaterally; however, there was no indication of loss of 
range of motion; instability or subluxation.

During the Veteran's March 2009 hearing testimony, the 
Veteran indicated that he had problems flexing his knees in 
the morning; pain of 8 to 9 out of 10 on a daily basis; 
instability; limitation of motion; and numbness and tingling.  
The Veteran indicated that he was functionally inhibited 
concerning his occupation due to the demands of being on his 
feet; which was difficult with his bilateral knee pain.

Upon review of the probative and objective medical evidence, 
the Board is of the opinion that initial 10 percent 
evaluations are warranted for the Veteran's service-connected 
right and left knee disabilities.  Concerning the Veteran's 
service-connected left knee, the Board notes that there is 
radiographic evidence of arthritis of the knee joint as well 
as complaints of pain.  DeLuca v. Brown, 8 Vet. App. 202 
(1995)   Concerning the Veteran's service-connected right 
knee, the Board notes that there are complaints of pain.  Id.  
However, the Board additionally notes that the Veteran's 
objective range of motion loss is only 5 degrees at most 
bilaterally; there is no objective evidence of instability or 
subluxation bilaterally; and no radiographic evidence of 
arthritis in the Veteran's right knee.  The Board 
additionally notes that there is no indication of dislocated 
semilunar cartilage bilaterally. Accordingly, the Board finds 
that 10 percent evaluations are commensurate with the 
functional impairment attributable to the service-connected 
right and left knee disabilities effective the date of 
service connection. See Hart v. Mansfield, 21 Vet. App. 505 
(2007). The benefit of the doubt is resolved in the Veteran's 
favor. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the Veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's knees.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 


ORDER

Entitlement to an initial 10 percent disability rating for 
right knee chondromalacia is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to an initial 10 percent disability rating for 
left knee chondromalacia is granted, subject to the laws and 
regulations governing the payment of monetary benefits.





REMAND

A review of the record reflects that the Veteran has filed a 
notice of disagreement (dated November 2007) with the denial 
of service connection for elevated liver enzymes claimed as a 
liver condition by an October 2007 rating decision.  It does 
not appear that a Statement of the Case has been issued on 
this issue.  Accordingly, the Board is required to remand 
this issue to the RO for the issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After 
the RO has issued the SOC, the claim should be returned to 
the Board only if the Veteran perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, this issue is REMANDED for the following action.

The RO should undertake all actions required 
by 38 C.F.R. 
§ 19.26, including issuance of a Statement 
of the Case, so that the Veteran may have 
the opportunity to complete an appeal on 
this issue (if he so desires) by filing a 
timely substantive appeal.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


